DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claim(s) 1-2, 4-5, 7-15, and 17-20 is/are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"wherein at least one of the rotary antenna or the analyzer is configured to apply time stamps to the emitter signal and the momentary position; the analyzer being configured to determine a momentary frequency spectrum of said emitter signal and to combine said momentary frequency spectrum with said momentary position to generate source direction data comprising information on both the momentary frequency 
quoted from claim 12, in combination with the claim as a whole:
	"applying time stamps to the emitter signal and the momentary position; determining a momentary frequency spectrum of the emitter signal and combining said momentary frequency spectrum with said momentary position to generate source direction data comprising information on both the momentary frequency spectrum of the emitter signal and the momentary position of the rotary antenna, wherein the momentary frequency spectrum is assigned to the respective momentary position of the rotary antenna based on the time stamps".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

                                        
                                                                                                                                                            
/BERNARR E GREGORY/Primary Examiner, Art Unit 3648